Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022, has been entered.
 
Status of Claims
	Claims 1-5 and 7-20 were previously pending and subject to a Final Office Action having a notification date of December 6, 2021 (“Final Office Action”), with claims 9-20 being withdrawn.  Following the Final Office Action, Applicant filed an amendment on February 7, 2022, amending claim 1 which resulted in an Advisory Action having a notification date of February 11, 2022, indicating non-entry of the amendment filed February 7, 2022.  Applicant then filed the RCE along with another amendment on March 7, 2022 (“the Amendment”).  The present Final Office Action addresses pending claims 1-5, 7, and 8 in the Amendment.

Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101

Notwithstanding whether or not redacting information from databases would run contrary to the purpose of anonymizing information, the relevant inquiry is not whether the noted processes are or have been done in the past as it appears Applicant believes.  Rather, the relevant inquiry for assessing whether claim limitations recite a “mental process” is whether the limitation can be practically performed in the human mind (with or without the aid of pen and paper).  MPEP §2106.04(a)(2)(III).  In this regard and as set forth in the rejection below, a user could practically with their mind and with the aid of pen and paper practically remove/redact certain features from hospital databases (lists of data) when the user mentally determines that such features do not maintain anonymity of a patient and thus fall below some “anonymization threshold” (e.g., that a patient is for example 102 years old with a particular illness and thus could be identified on the basis of such information alone).
The 35 USC 101 rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At page 13 of the Amendment, Applicant asserts that Goldenberg, Lynch, Dettinger, and Moitra all fail to disclose “determining whether one or more features of the set of features falls below an anonymization threshold, wherein the anonymization threshold determines whether the one or more features identify a patient; responsive to determining that the one or more features of 
However, Applicant’s Admitted Prior Art (“AAPA”) teaches (page 1, lines 18-21 in the Background section of the present application) that it was known in the healthcare informatics art to remove features from a patient database indicating a patient that is for example 102 years old with a particular illness because the patient could be identified on the basis of such information alone.  As such features are removed from the database, then there would have been some determination that the features fail to reach some “anonymization threshold” such that the underlying patient might no longer be anonymous.  Removing such features from the database would continue to maintain patient anonymity consistent with medical privacy laws.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined whether one or more features of the set of features falls below an anonymization threshold, wherein the anonymization threshold determines whether the one or more features identify a patient; and then removed the one or more features from both databases i and j responsive to determining that the one or more features of the set of features falls below the anonymization threshold in the system of the Goldenberg/Lynch combination as taught by AAPA to continue to maintain patient anonymity consistent with medical privacy laws where “rare” patient characteristics might otherwise reveal the patient’s identity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility Criteria - Step 1:
As claims 1-5, 7, and 8 are directed to a device (i.e., a machine), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
An anonymized healthcare data source device comprising: 
a server computer programmed to integrate N anonymized healthcare databases where N is a positive integer having a value of at least three by performing a database integration process, for each unique pair of databases of the N anonymized healthcare databases comprising:
identifying a set of features each contained in both databases i and j of each unique pair of databases;
generating a conversion table that matches patients of each unique pair of databases based on patient similarity measured by the set of features; 
determining whether one or more features of the set of features falls below an anonymization threshold, wherein the anonymization threshold determines whether the one or more features identify a patient; 
responsive to determining that the one or more features of the set of features falls below the anonymization threshold, removing the one or more features from both databases i and j;
repeating the identifying and generating operations for each unique pair of databases of the N anonymized healthcare databases to generate N(N-1)/2 conversion tables; and 
retrieving patient data for one or more anonymized patients contained in the N anonymized healthcare databases using the generated N(N-1)/2 conversion tables; and
	a desktop computer programmed to:
retrieve the generated N(N-1)/2 conversion tables and the retrieved patient data from the server computer; and
perform a healthcare data analytics process using the generated N(N-1)/2 conversion tables and the retrieved patient data from the server computer to determine data analytics for treating a patient.



Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-5, 7, and 8 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claim 2, this claim specifies that the feature identification includes identifying features for which an accuracy metric satisfying a minimum accuracy and therefore merely further define steps that were indicated as being part of the abstract idea previously (“mental process”). 
In relation to claim 3, this claim calls for generating a value for a query feature from the values of the query feature in the databases which amounts to a “mental process” because doing so can be practically performed in the human mind and/or with the aid of pen and paper.  
In relation to claim 4, this claim recites that the conversion table generation includes generating the table as an mx2 table (m being the number of patients matched in the databases) and therefore merely further define steps that were indicated as being part of the abstract idea previously (“mental process”).
In relation to claim 5, this claim calls for refining the conversion tables based on consistency of patient matching such that the conversion tables have inconsistent matches removed  which constitutes “a mental process” because doing so is an evaluation/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind.

In relation to claim 8, this claim specifies that the matching of the features via comparing the time interval does not include comparing timestamps, whereby comparing the time interval without comparing timestamps nevertheless still represents evaluations/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental process”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).

An anonymized healthcare data source device (using computers or other machinery as mere tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)) comprising: 
a server computer programmed to (using computers or other machinery as mere tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)) integrate N anonymized healthcare databases where N is a positive integer having a value of at least three by performing a database integration process, for each unique pair of databases of the N anonymized healthcare databases comprising:
identifying a set of features each contained in both databases i and j of each unique pair of databases;
generating a conversion table that matches patients of each unique pair of databases based on patient similarity measured by the set of features; 
determining whether one or more features of the set of features falls below an anonymization threshold, wherein the anonymization threshold determines whether the one or more features identify a patient; 
responsive to determining that the one or more features of the set of features falls below the anonymization threshold, removing the one or more features from both databases i and j;
repeating the identifying and generating operations for each unique pair of databases of the N anonymized healthcare databases to generate N(N-1)/2 conversion tables; and 
retrieving patient data for one or more anonymized patients contained in the N anonymized healthcare databases using the generated N(N-1)/2 conversion tables (mere instructions to apply the abstract idea as noted below, see MPEP § 2106.05(f); also, insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); still further, conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and
	a desktop computer programmed to (using computers or other machinery as mere tools to carry out the abstract idea as noted below, see MPEP § 2106.05(f)):
retrieve the generated N(N-1)/2 conversion tables and the retrieved patient data from the server computer (mere instructions to apply the abstract idea as noted below, see MPEP § 2106.05(f); also, insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)); still further, conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and
perform a healthcare data analytics process using the generated N(N-1)/2 conversion tables and the retrieved patient data from the server computer to determine data analytics for treating a patient.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the source device, server computer, desktop computer, and databases, the Examiner submits that these limitations amount to merely using computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Id.).  These limitations also amount to adding insignificant extra-solution activity (data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

	Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed previously, the additional limitations of the source device, server computer, and desktop computer amount to merely using computers or other machinery as mere tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
In relation to retrieving patient data using the conversion tables and then retrieving the tables and retrieved data which amounts to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and merely adds insignificant extra-solution activity (data gathering) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner has reevaluated these See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-5, 7, and 8 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2009/0089630 to Goldenberg et al. (“Goldenberg”) in view of U.S. Patent App. Pub. No. 2016/0342812 to Lynch et al. (“Lynch”) and Applicant’s Admitted Prior Art (“AAPA”):
Regarding claim 1, Goldenberg discloses [a] ... healthcare data source device (Figure 4) comprising: 
a server computer (identity hub 32 in Figure 4 can be run on a server per [0111]) programmed to integrate N ... healthcare databases where N is a positive integer having a value of at least three ([0054] discusses how the hub 32 analyzes data records 34, 36, 38 to determine whether they should be linked (integrated) together and [0050] notes how the records can be healthcare records; furthermore, the data records 34, 36, 38 (positive integer having a value of at least three) are “databases” as they are collections of data; also, [0052] notes how the by performing a database integration process for each unique pair of databases of the N ... healthcare databases comprising:
identifying a set of features each contained in both databases i and j of each unique pair of databases ([0054] discusses identifying attributes (features) in one data record/database with like attributes in another data record/database, while [0052] discusses how the hub 32 can allow a data record from a patient in LA (which would be associated with one source/database) to be located corresponding to a record/database for the same patient in NY (which would be associated with another source/database; the sources/databases of the LA and NY hospitals is a “unique pair” of sources/databases relative to other pairs of sources/databases of the plurality of sources/databases (e.g., such as a pair of sources/database including the LA hospital and another hospital, the NY hospital and another hospital, etc.); 
generating a conversion table that matches patients of each unique pair of databases based on patient similarity measured by the set of features ([0052] discusses how a search for a patient in a NY hospital (which is associated with a first data record/database) uncovers a second data record/database associated with the same patient in LA; accordingly, the hub 32 necessarily maintains some “conversion table” that matches patients of the unique pair of databases (so that upon the hub 32 receiving a query for a patient associated with the NY hospital, the hub 32 can uncover the record in the LA hospital associated with the same patient); also, [0053]-[0054] note how the hub 32 maintains links between the sources 34, 36, 38; furthermore, [0059] discusses how attributes/features are compared and given weights based on how close they match (based on their similarities)); 
...
...
repeating the identifying and generating operations for each unique pair of databases of the N ... healthcare databases to generate N(N-1)/2 conversion tables ([0054] discusses how the identification process is performed among the data records; accordingly, in the case where there are three data databases as illustrated in Figure 1, then there would be 3*(3-1)/2=3 “conversion tables” (a first table that allows a request for a patient associated with database 32 to uncover database 34 (and vice versa), a second table that allows a request for the patient associated with database 32 to uncover database 36 (and vice versa), and a third table that allows a request for the patient associated with database 34 to uncover database 36 (and vice versa) obtained through repeated identification and generation); and 
retrieving patient data for one or more ... patients contained in the N ... healthcare databases using the generated N(N-1)/2 conversion tables ([0052] discusses how a search for a patient in a NY hospital (which is associated with a first data record/database) uncovers a second data record/database associated with the same patient in LA; this process would necessarily use the above “conversion table” while a search for other of the databases would necessarily use other “conversion tables”); and
	a desktop computer (client computer 40 in Figure 4 which can be a desktop computer per Figure 1) programmed to:
retrieve the generated N(N-1)/2 conversion tables and the retrieved patient data from the server computer ([0093] and [0111] discuss how the workbench 20 of client/desktop computer retrieves/imports hub configuration from the server where the ; and
perform a healthcare data analytics process using the generated N(N-1)/2 conversion tables and the retrieved patient data from the server computer to determine data analytics ([0190] discusses how the workbench of client/desktop computer can analyze a hub configuration (which includes the tables and patient data as noted above) to determine analysis data regarding correctness of the configuration/data buckets) for treating a patient ([0052] discusses how data records for a patient in LA can be uncovered when the same patient enters a hospital in NY and thus would be for use in treating the patient in NY; accordingly, the determined data analytics regarding correctness of the configuration/data buckets would be “for treating” (capable of treating) a patient because data analytics indicating increased correctness would lead to increased reliance on the LA records in treating the patient in NY).
	While Goldenberg discloses [0223] that anonymous values may be present in buckets of data records, Goldenberg appears to be silent specifically regarding the healthcare source device being an anonymized device and the databases being anonymized databases.
Nevertheless, Lynch teaches that it was well known in the healthcare informatics art to create hashed data for confidential data elements of a medical record so as to anonymize the data record ([0040) and store the anonymous confidential medical data record in a data warehouse system/database ([0043]) to prevent revealing of the confidential information ([[0044]) for purposes of satisfying the safe harbor rules with respect to HIPAA ([0042]).

Furthermore, the Goldenberg/Lynch combination appears to be silent regarding determining whether one or more features of the set of features falls below an anonymization threshold, wherein the anonymization threshold determines whether the one or more features identify a patient; responsive to determining that the one or more features of the set of features falls below the anonymization threshold, removing the one or more features from both databases i and j.
Nevertheless, AAPA teaches (page 1, lines 18-21 in the Background section of the present application) that it was known in the healthcare informatics art to remove features from a patient database indicating a patient that is for example 102 years old with a particular illness because the patient could be identified on the basis of such information alone.  As such features are removed from the database, then there would have been some determination that the features fail to reach some “anonymization threshold” such that the underlying patient might no longer be anonymous.  Removing such features from the database would continue to maintain patient anonymity consistent with medical privacy laws.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined whether one or more features of the set of features falls below an anonymization threshold, wherein the anonymization threshold 
 
Regarding claim 2, the Goldenberg/Lynch/AAPA combination discloses the device of claim 1, further including identifying features for which a feature accuracy metric satisfies a minimum accuracy for each anonymized healthcare database of each unique pair of databases ([0063] of Goldenberg discusses comparing attributes of one data record/database to attributes of another data record database to generate an overall score and comparing the score to a threshold (identifying features for which a feature accuracy metric satisfies a minimum accuracy) to determine if the two records/databases should be linked).

Regarding claim 4, the Goldenberg/Lynch/AAPA combination, as specifically combined in relation to claim 1, discloses generating the “conversion table” as discussed previously but appears to be silent regarding specifically generating the conversion table as an mx2 conversion table where m is the number of patients matched in each unique pair of databases.
Nevertheless, Lynch teaches [0031] that it was known in the healthcare informatics art to create a linked list (conversion table) that lists different master record numbers for first and second different source systems associated with a particular patient (where the linked 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generating to have included generating the conversion table as an “mx2” conversion table where m is the number of patient matched in each unique pair of databases (where the table would be a 1x2 table or in other words a list in the case where there is one patient) in the system of the Goldenberg/Lynch/AAPA combination as taught by Lynch to advantageously link or group together records from different source databases associated with different identifiers for the same individual patient, thereby facilitating aggregation of patient records for research purposes, diagnoses, and the like.

Regarding claim 5, the Goldenberg/Lynch/AAPA combination discloses the device of claim 1, further including refining the N(N-1)/2 conversion tables based on consistency of patient matching between the N(N-1)/2 conversion tables ([0060] of Goldenberg discussed how new data records/databases are received and compared to existing data records/database to determine whether or not linkages should be established; accordingly, upon determination that a new linkage needs to be established, then the “conversion tables” would be refined which would be necessarily be based on at least some “consistency of patient matching” between the tables), wherein the refined N(N-1)/2 conversion tables have inconsistent matches removed from the N(N-1)/2 conversion tables ([0067] of Goldenberg discusses how the hub 32 utilizes .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2009/0089630 to Goldenberg et al. (“Goldenberg”) in view of U.S. Patent App. Pub. No. 2016/0342812 to Lynch et al. (“Lynch”) and Applicant’s Admitted Prior Art (“AAPA”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2007/0027845 to Dettinger et al. (“Dettinger”):
Regarding claim 3, the Goldenberg/Lynch/AAPA combination discloses the device of claim 1, further including after the query feature is contained in only one of the N anonymized healthcare databases then retrieving the query feature from the anonymized healthcare database containing the query feature ([0052] of Goldenberg discusses how an operator 40, 42, 44 can send a query to the hub 32 and receive a response and also how a search ...
However, the Goldenberg/Lynch/AAPA combination appears to be silent regarding after the query feature is contained in two or more of the N anonymized healthcare databases then generating a retrieved value for the query feature from the values of the query feature in the two or more of the N anonymized healthcare databases containing the query feature based on a feature accuracy metric for the query feature in the respective anonymized healthcare databases containing the query feature.
Nevertheless, Dettinger teaches ([0040]) that it was known in the healthcare informatics art to retrieve data records that satisfy query conditions with a particular minimum accuracy (“feature accuracy metric for the query feature”) to increase the accuracy of returned query results and allow for the identification of relevant information from the databases ([0009]-[0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved/generated a retrieved value for the query feature from the values of the query feature in the two or more databases based on a feature accuracy metric in the system of the Goldenberg/Lynch/AAPA combination as taught by Dettinger to increase the accuracy of returned query results and allow for the identification of relevant information from the databases.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2009/0089630 to Goldenberg et al. (“Goldenberg”) in view of U.S. Patent App. Pub. No. 2016/0342812 to Lynch et al. (“Lynch”) and Applicant’s Admitted Prior Art (“AAPA”) as applied to claim 1 above, and further in view of U.S. Patent No. 8,612,258 to Moitra et al. (“Moitra”):
Regarding claim 7, the Goldenberg/Lynch/AAPA combination discloses the device of claim 1, further including
...
generating the conversion table matching patients of each unique pair of databases (as discussed previously in relation to claim 1, [0054] of Goldenberg discusses identifying attributes (features) in one data record/database with like attributes in another data record/database, while [0052] discusses how the hub 32 can allow a data record from a patient in LA (which would be associated with one source/database) to be located corresponding to a record/database for the same patient in NY (which would be associated with another source/database; the sources/databases of the LA and NY hospitals is a “unique pair” of sources/databases relative to other pairs of sources/databases of the plurality of sources/databases (e.g., such as a pair of sources/database including the LA hospital and another hospital, the NY hospital and another hospital, etc.).
...
However, the Goldenberg/Lynch/AAPA combination appears to be silent regarding 
identifying at least one longitudinal feature defined by a pair of timestamped events separated by a time interval Δt between the timestamps of the events; and 
 based in part on matching of the longitudinal feature including comparison of the time interval Δt for patients in each unique pair of databases.
Nevertheless, Moitra teaches (column 8, lines 46-57 and the second to last paragraph of claim 1) that it was known in the healthcare informatics art to associate first and second patient encounters/information originating from different data sources/databases 102, 104, 106 (as illustrated/described in Figure 1A and [0017]) with the same patient via determining when first and second time periods/intervals (each of which would be defined by a pair of timestamped events demarcating the time periods/intervals so as to define “longitudinal features”) associated with the respective first and second patient encounters/information overlap or in other words when the first and second encounters/information occur within approximately the same timeframe.  This arrangement advantageously avoids segmentation of medical reports/records/histories, avoids exasperation of grievances related to financial statement by patients or their associated entities, and avoids compromising of managing a quality of care provided to a patient (column 1, lines 32-38 and column 9, lines 17-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified at least one longitudinal feature defined by a pair of timestamped events separated by a time interval Δt between the timestamps of the events such that the conversion table that matches patients based on patient feature similarity in the unique database pair of the Goldenberg/Lynch/AAPA combination is also based on matching of the longitudinal feature including comparison of the time interval Δt for patients in each unique pair of databases as taught by Moitra to avoid segmentation of medical reports/records/histories, avoid exasperation of grievances related to financial statement by 

Regarding claim 8, the Goldenberg/Lynch/AAPA/Moitra combination discloses the device of claim 7, further including wherein generating the conversion table matching patients of each unique pair of databases based in part on matching of the longitudinal feature does not include comparison of timestamps of events for patients in each unique pair of databases (there is no indication in column 8, lines 46-57 and the second to last paragraph of claim 1 of Moitra that timestamps of events are compared; rather, it is the time periods/intervals that are compared; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified at least one longitudinal feature defined by a pair of timestamped events separated by a time interval Δt between the timestamps of the events such that the conversion table that matches patients based on patient feature similarity in the unique database pair of the Goldenberg/Lynch/AAPA combination is also based on matching of the longitudinal feature including comparison of the time interval Δt for patients in each unique pair of databases as taught by Moitra to avoid segmentation of medical reports/records/histories, avoid exasperation of grievances related to financial statement by patients or their associated entities, and avoid comprising of managing a quality of care provided to a patient).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686